UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-5057



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CARLOS ROMERO-CANDELARIA,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 07-5743)


Submitted:   April 8, 2008                 Decided:   April 24, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Romero-Candelaria appealed the fifty-seven-month

sentence   he     received   for    the    offense    of   illegal      reentry   in

violation of 8 U.S.C.A. § 1326(a), (b)(2) (West 2006), arguing that

the district court failed to consider adequately a variance based

on various factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007).    We affirmed the sentence.*          The Supreme Court subsequently

vacated    this    court’s    judgment       and     remanded     the    case     for

reconsideration under Gall v. United States, 128 S. Ct. 586, 597

(2007).    See United States v. Romero-Candelaria, 225 F. App’x 122

(4th Cir. 2007) (No. 06-5057), vacated, 128 S. Ct. 868 (2008).

            We review a sentence for reasonableness, applying an

abuse of discretion standard.             Gall, 128 S. Ct. at 597; see also

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                       The

appellate court must first ensure that the district court committed

no procedural error, such as “failing to calculate (or improperly

calculating)      the   Guideline    range,    treating     the   Guidelines       as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately


     *
      When Romero-Candelaria was first sentenced, the district
court imposed a variance sentence of twenty-four months to avoid a
disparity between Romero-Candelaria and defendants who participate
in a fast-track program in other districts.      Relying on United
States v. Perez-Pena, 453 F.3d 236 (4th Cir.), cert. denied, 127 S.
Ct. 542 (2006), we vacated the sentence as unreasonable and
remanded for resentencing. United States v. Romero-Candelaria, 189
F. App’x 149 (4th Cir.) (No. 05-5185), cert. denied, 127 S. Ct. 610
(2006).

                                     - 2 -
explain the chosen sentence--including an explanation for any

deviation from the Guideline range.”       Gall, 128 S. Ct. at 597.

           If there are no procedural errors, the appellate court

then considers the substantive reasonableness of the sentence. Id.

“Substantive reasonableness review entails taking into account the

totality of the circumstances, including the extent of any variance

from the Guidelines range.”       Pauley, 511 F.3d at 473.       While the

court may presume a sentence within the Guidelines range to be

reasonable, it may not presume a sentence outside the range to be

unreasonable.      Id.   Moreover, it must give due deference to the

district court’s decision that the § 3553(a) factors justify

imposing a variance sentence and to its determination regarding the

extent of any variance.        Even if the reviewing court would have

reached a different sentencing result on its own, this fact alone

is insufficient to justify reversal of the district court.          Id. at

474.

           At Romero-Candelaria’s October 2006 resentencing, the

district   court    followed    the   necessary   procedural     steps   in

sentencing him, properly calculated the Guidelines range and,

presumably, considered that recommendation in conjunction with the

§ 3553(a) factors. However, the district court did not discuss the

§ 3553(a) factors put forward by Romero-Candelaria as grounds for

a   variance, or explain its choice of a sentence.             Because the

court did not have the benefit of Gall, we conclude that the proper


                                   - 3 -
course to follow is to vacate the sentence and remand the case to

give the district court an opportunity to reconsider the sentence

in light of Gall.

          Therefore, we vacate the sentence imposed by the district

court and remand for resentencing.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                               VACATED AND REMANDED




                              - 4 -